Worden, J.
This was an action brought to recover a town lot in the town of Columbus in said county, by the appellees against the appellants. The cause was submitted to the Court for trial on an agreed statement of facts, which resulted in a finding and judgment for the plaintiffs below, the appellees.
The appellants have assigned for error the decision of the Court upon several demurrers filed in making up the *172issues; but as no exception was taken we'cannot notice them.
R. Hill, for the appellants.
W. F. Pidgeon, for the appellees.
There was no motion for a new trial in the Court below, and consequently there is nothing before us. We are of opinion that the principle which requires a motion for a new trial below, that the Court may have an opportunity of reviewing its decision, and correcting any errors it may have fallen into, is as applicable to a cause submitted on an agreed statement of facts, as any other. The State ex rel. Foster et ux. v. Swarts et al., 9 Ind. R. 221.
Per Curiam. — The judgment is affirmed with costs.